DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 03/04/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0273919 A1) in view of Cho et al. (US 2018/0358687 A1).
Regarding claim 16, Ding discloses an electronic apparatus comprising:
a display apparatus (display panel, fig. 1, para. 0033) which displays an image;
a container which contains the display apparatus (the display panel may include a case 01 and a display panel 02 disposed in the case 01, para. 0076);
an optical module disposed in the container (the hole area KA may be set as a holding space for a module, such as a camera, or a sensor, etc., in the display apparatus, para. 33);
a loop-type electrode disposed in the container (the first detection segment L1 may extend along the direction surrounding the hole area KA, para. 0034);
wherein the loop-type antenna extends along a surface of the optical module (the hole area KA may be set as a holding space for a module, such as a camera, or a sensor, etc., in the display apparatus, para. 33).
Ding does not specifically disclose the loop-type antenna directly along a side surface connecting major opposing surface planes defining the optical model.
In a similar field of endeavor of portable electronic device, Cho discloses a loop-type antenna directly along a side surface connecting major opposing surface planes defining the optical model (the coil type radiator 120, when viewed from the at least one printed circuit board 130, may surround an opening 110h (e.g., a camera hole) included in the back cover 110, para.0038, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the loop-type antenna as taught by Cho in the system of Ding in order to provide a utility model has simple structure, with low costs, the location is firm.
Regarding claim 17, the combination of Ding and Cho discloses the optical module includes at least one selected from a front camera module, a rear camera module, a face recognition sensor module, a pupil recognition sensor module, an acceleration sensor module, a geomagnetic sensor module, a proximity sensor module, an infrared sensor module, and an illuminance sensor module, and
wherein the loop-type antenna surrounds the optical module in the container (a second electronic unit 22, such as a camera, a photo sensor or an antenna, disposed below the second hole 112, para. 0034 of Ding);
wherein the loop-type antenna is coplanar with the optical module (the coil type radiator 120, when viewed from the at least one printed circuit board 130, may surround an opening 110h (e.g., a camera hole) included in the back cover 110, para.0038, fig. 1 of Cho).
Regarding claim 18, Ding discloses the display apparatus includes:
a base substrate including an opening area which transmits light, an opening peripheral area which is a non-display area surrounding the opening area, and a display area surrounding the opening peripheral area (the display panel may include a display area AA, a bezel area BA, and a hole area KA. The bezel area BA may include an inner bezel area BA1 surrounding the hole area KA, and an outer bezel area BA2 surrounding the display area AA, para. 0033);
a thin film transistor disposed on the substrate (the substrate layer 10 may include a substrate and a pixel circuit disposed between the substrate and the light-emitting layer 20. The pixel circuit may include a plurality of thin film transistors T, para. 0035);
a light emitting structure electrically connected to the thin film transistor (the substrate layer 10 may include a substrate and a pixel circuit disposed between the substrate and the light-emitting layer 20. The pixel circuit may include a plurality of thin film transistors T. The light-emitting layer 20 may include a pixel defining layer 21 and an organic light-emitting device, fig. 2, para. 0035); and
another loop-type antenna electrode disposed on the base substrate in the opening peripheral area to surround the opening area (the first transparent coil member 120 may be provided to implement the first frequency band. The second transparent coil member 130 may be disposed along the periphery of the first transparent coil member 120 and may include a second frequency band, fig. 3, para. 0069-0070 of Ko).
6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Cho and further in view of Jain (US 2020/0136420 A1).
Regarding claim 19, Ding discloses a side button or an external terminal disposed on a side surface of the container (not shown in the mobile terminal, fig. 1 of Ding);
a loop-type antenna disposed in the container (fig. 2A of Cho).
The combination of Ding and Cho does not specifically disclose another loop-type antenna extends along a surface of the side button or the external terminal.
In a similar field of endeavor portable electronic device, Jain discloses a loop-type antenna extends along a surface of the side button or the external terminal (the wireless charging coil 102 is located on a charging source side of a metal casing of the computing device 100 and is aligned with an aperture 106 in the metal casing of the computing device 100, para. 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the loop-type antenna electrode as taught by Jain in the system of Ding and Cho in order to operate radiate signals simultaneously or independently and provide a low spatial occupancy.
7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Mu et al. (“Mu”) (US 2020/0266542 A1).
Regarding claim 20, Ding discloses a display apparatus including an opening area which transmits light, an opening peripheral area which is a non-display area surrounding the opening area, and a display area surrounding the opening peripheral area (a display area AA, a bezel area BA, and a hole area KA, para. 0033), the display apparatus comprising:
an optical module disposed to overlap the opening area (the hole area KA may be set as a holding space for a module, such as a camera, or a sensor, etc., in the display apparatus, para. 33); and
a loop-type antenna disposed in the opening peripheral area to surround the opening area (the first detection segment L1 may extend along the direction surrounding the hole area KA, para. 0034).
Ding does not specifically disclose the opening peripheral area defines a transparent layer exposing the loop-style antenna electrode to outside the display apparatus.
In a similar field of endeavor of display device, Mu discloses the opening peripheral area defines a transparent layer exposing the loop-style antenna electrode to outside the display apparatus (the first antenna 71 is formed on the first surface 41 of the transparent thin film 40. The transparent thin film 40 is provided with a first through hole (not shown) and a second through hole (not shown), para. 0068, antenna 70 is formed on the surfaces of the transparent thin film 40, so that the NFC antenna 70 is located on a side of the display panel 10 being close to the display surface side, para. 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the transparent layer as taught by Mu in the system of Ding in order to improve display brightness.
Allowable Subject Matter
8.	Claims 1-10 and 13-15 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the distinct limitations “a shielding electrode disposed in the opening peripheral area between the base substrate and the loop-type antenna electrode and a signal line disposed between the shielding electrode and the base substrate”.
Response to Arguments
10.	Applicant’s arguments with respect to claims 16-20 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693